File No. 812-14058 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 AMENDMENT NO. 1 TO THE APPLICATION FOR AN ORDER (1) PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, FOR EXEMPTIONS FROM SECTION 22(e) OF THAT ACT AND RULE 22c-1 THEREUNDER AND (2) PURSUANT TO SECTION 12(d)(1)(J) OF THAT ACT FOR AN EXEMPTION FROM SECTION 12(d)(1)(A) AND (B), AND PURSUANT TO SECTIONS 6(c) AND 17(b) OF THAT ACT FOR AN EXEMPTION FROM SECTION 17(a) OF THAT ACT In the Matter of the Application of MATTHEWS A SHARE SELECTIONS FUND, LLC, on behalf of its series, MATTHEWS ASIA FUNDS SICAV, on behalf of its series, MATTHEWS ASIAN SELECTIONS FUNDS PLC, and MATTHEWS INTERNATIONAL CAPITAL MANAGEMENT, LLC Four Embarcadero Center Suite 550 San Francisco, CA 94111 December 26, 2012 This document contains 50 pages, including exhibits Please direct all communications regarding this Application to: Copy to: Mark D. Perlow Timothy B. Parker Kurt J. Decko Matthews International Capital K&L Gates LLP Management, LLC Four Embarcadero Center Four Embarcadero Center Suite 1200 Suite 550 San Francisco, CA 94111 San Francisco, CA 94111 (415) 882-8200 (415) 788-7553 UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION In the Matter of MATTHEWS A SHARE SELECTIONS FUND, LLC, on behalf of its series MATTHEWS ASIA FUNDS SICAV, on behalf of its series MATTHEWS ASIAN SELECTIONS FUNDS PLC MATTHEWS INTERNATIONAL CAPITAL MANAGEMENT, LLC Four Embarcadero Center, Suite 550
